MacLean, J. (concurring).
In this, their action upon oral pleadings, as amended upon the very day of the trial for money had and received, the plaintiffs stated in their bill of particulars, that on March I, 1904, the defendant, in writing, leased them certain premises for the term of one year, from the first day. of May, 1904, at a specified rental, ■ and upon payment of $300 as security for the faithful performance of their covenants, which $300 they paid, and that “ on. the 1st day of May, 1904, defendant failed and refused to give possession of said demised premises * * * and refused to return the said sum of $300.” This does not state a cause of action. The first day of May is excluded, as the lease recites “ from.” Frost v. Akron Iron Co., 1 App. Div. 449. No cause of action was proven on the trial, for refusal yas not shown upon a day subsequent. The complaint should have been dismissed on the merits.
The judgment should he reversed and that, in my opinion, considering the conduct of the case, absolutely.
Judgment reversed and new trial ordered, with costs to appellant to abide event.